Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.

 Response to Amendment
Amendments to the claims, filed on 3/1/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn (US 5,118,372 A).
	Regarding claims 1-3, and 5-7, and 9, Spahn teaches a decorative sheet material (i.e., a structure) comprising a decorative film including a base film (2) (e.g., carrier film); a coating layer (5) (e.g., paint layer) on the base film; a metal layer (3) on the coating layer; and a protection layer (4) (e.g., clear coat) on the metal layer; wherein the coating layer corresponds ti the a base portion of the decorative film, and the base portion supports the metal layer (col 5, line 7- col 6, line 9).
	Spahn suggests the decorative film may be attached to a molded article (col 2, lines 48-65) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a casing portion including a to-be-decorated area to which the decorative film is bonded.
Spahn further teaches the paint layer (i.e., the coating layer) may be acrylic and the metal layer may be silver (i.e., wherein a surface reflectance of a visible light area of the metal layer is one of 70% or more) (col 4, lines 36-44; col 6, lines 10-55), so a tensile breakage intensity of the coating layer is smaller than a tensile breakage intensity of the metal layer.
Spahn further teaches the carrier film (i.e., base film) may be that of a stretchable polyester which is subjected to stretching (col 1, line 50 – col 2, line 15; col 3, lines 40-68); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the carrier film could be a stretched polyethylene terepthalate (i.e., a tensile breakage intensity of the base film is higher than the tensile MPEP § 2144.07).
Regarding the limitation “a first area that has a first addition concentration of a specific element, a second area that has a second addition concentration lower than the first addition concentration” Spahn suggests its metal films are formed with a series of cracks (col 1, lines 45-50), which would have inherently suggested or otherwise rendered obvious to the cracks are filled with air (i.e., oxygen and/or nitrogen as specific elements).
Spahn fails to expressly suggest a surface reflectance of a visible light area of the protection layer is 65% or more.” However, Spahn suggests the metal film is supposed to have a sufficient metallic reflectivity and gloss (abstract; col 1, lines 55-57; col 4, line 46 - col 5, line 15); which would have suggested that of a surface reflectance of a visible light area as an important property of the film to one of ordinary skill in the art at the time of invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust properties and composition of the top coat layer to preserve the metallic gloss of the metal film and therein the surface reflectance of a visible light area of the protection layer.
Spahn fails to expressly teach the limitations “a second area that has a second addition concentration lower than the first addition concentration” and “a plurality of minute cracks that is based on the first area as a reference, wherein a crack width of the plurality of minute cracks in the first area is larger than a crack width of a plurality of cracks in the second area; wherein a pitch of the plurality of minute cracks is within a range of one of 1 μm or more and one of 500 μm or less.
col 5, line 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust via the thermoforming process the degree of stretching in the different areas of the film to optimize the translucency of the areas (and therein, the addition concentration, crack width and pitch) and the visual effects of the decorative film.
Regarding claim 4, Spahn suggests the metal layer has a thickness of 0.02 μm to 1.00 μm (i.e., 20 to 1,000 nm) (col 4, lines 44-46) which overlaps the range of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Spahn, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 8, Spahn suggests wherein the plurality of minute cracks has a net-like appearance (fig 8; col 9, lines 1-5).
	
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn as applied to claim 1 above, and further in view of Schmidt et al (US 5,698,299 A).
Spahn suggests the structure of claim 1.
Spahn fails to suggest wherein the first addition concentration becomes lower as a whole for an area of the metal layer closer to a front surface of the metal layer in a thickness direction of the metal layer; or wherein the first addition concentration becomes lower as a whole for an area of the metal layer closer to a surface on an opposite side of a front surface of the metal layer in a thickness direction of the metal layer.
Schmidt suggests thin laminated microstructures with precisely aligned openings comprising metal films; wherein it is possible through the alignment of passages through the multilayer films or screens to allow passage of and control of transmission of electromagnetic energy (col 2, lines 20-23; col 3, lines 37-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Schmidt, to use a multilayer metallic film in the structure of Spahn; wherein the alignment of the channels (and therein the air or concentration of oxygen and/or nitrogen) can be adjusted to optimize the passage of and control of transmission of electromagnetic energy.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783